DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s response to election/restriction filed 04/27/2021.

Applicant’s election without traverse of Group I, claims 1-6 in the reply filed on 04/27/2021 is acknowledged.

Claims 7-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/27/2021.

Claims 1-8 are pending.  Claims 1-6 are being examined.  Claims 7-8 are withdrawn from further considered as being drawn to a nonelected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


  

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Considering claim 1, the term "essentially" in claim 1 is a relative term which renders the claim indefinite.  The term "essentially" and “mainly” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of examination, the claims will be interpreted such that said off-gas comprises air and sulfur components wherein the sulfur components comprise H2S and CS2.
Claim 1 recites “convert H2S in the off-gas to elemental sulfur, SO2, or mixtures thereof” and then recites “removing elemental sulfur and SO2 from the effluent gas”.  It is unclear as to whether the H2S in the off-gas is converted to elemental sulfur and SO2 or whether it is either to elemental sulfur or SO2 or a mixture of elemental sulfur and SO2.  The recitation “removing elemental sulfur and SO2 from the effluent gas” suggests that the H2S is converted to both elemental sulfur and SO2 (i.e., mixture of elemental sulfur and SO2); however the recitation “convert H2S in the off-gas to elemental sulfur, SO2, or mixtures thereof” suggests that it is either converted to elemental sulfur or SO2 or a mixture of elemental sulfur and SO2.  For the purpose of examination, the claims 2S in the off-gas is converted to elemental sulfur or SO2 or a mixture of elemental sulfur and SO2.
Claim 1 recites the limitation "the unconverted CS2".  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “the caustic scrubber”.  There is insufficient antecedent basis for this limitation in the claim.
Considering claim 5, the term "around" in claim 1 is a relative term which renders the claim indefinite.  The term "around” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 6 recites “wherein the operation temperature is in the range from 100 to 300°C.  It is unclear as to which process step of claim 1 operates within the claimed temperature range.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Illmer (M. G. Illmer ET AL: "Verfahren zur Viskoseabgasreinigung",Lenzinger Berichte, Heft 59, 1 August 1985 (1985-08-01), pages 80-87).
Considering claim 1, Illmer teaches a method for cleaning offgases from viscose production, said off-gases containing air and sulfur components wherein the sulfur components comprise H2S and CS2 (Illmer, 2nd page of machine translation, section 2 “Types and quantities of pollutants”).  Illmer teaches passing the off-gas through a catalytic reactor containing a direct oxidation type catalyst to convert H2S in the off-gas to elemental sulfur via the oxygen present in the gas stream, removing elemental sulfur from the effluent gas from the catalytic reactor, and recycling the unconverted CS2 to the viscose production process (Illmer, 5th page of machine translation, section 4 “Adsorptive-catalytic processes Sulfosorbon process”).
It should be noted that the claim requires the oxidation catalyst to convert H2S to elemental sulfur or SO2 or a mixture of elemental sulfur and SO2.  Thus, conversion of H2S to SO2 would require only removal of SO2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Illmer (M. G. Illmer ET AL: "Verfahren zur Viskoseabgasreinigung",Lenzinger Berichte, Heft 59, 1 August 1985 (1985-08-01), pages 80-87).
Considering claim 5, Illmer teaches the viscose production exhaust air comprises between 800 and 4000 mg/m3 (i.e., 800-4000 ppm) of CS2 and between 100 and 2000 mg/m3 (i.e., 100-2000 ppm) of H2S (Illmer, 2nd page of machine translation, section 2 “Types and quantities of pollutants”).  A prima facie case of obviousness exists because the claimed ranges overlap the range taught by Illmer (see MPEP §2144.05(I)).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Illmer (M. G. Illmer ET AL: "Verfahren zur Viskoseabgasreinigung",Lenzinger Berichte, Heft 59, 1 August 1985 (1985-08-01), pages 80-87) in view of Bauer et al. (H. Bauer et al., Air Pollution Control Equipment, ©Springer-Verlag Berlin, Heidelberg 1981, Chapter 10).
Considering claim 6, all of the limitations are met by the prior art referenced in meeting claim 1 limitations except for the operation temperature is in the range of 100 to 300°C.
Illmer teaches the Sulfosorbon process wherein CS2 is desorbed (Illmer, 5th
However, Bauer teaches that in the Sulfosorbon process, the carbon disulfide is desorbed at a temperature between 110 to 130°C (Bauer, pages 314-315 section 2.3).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the operation temperature to be in the range of 100 to 300°C.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so because it is known that a suitable operating temperature for the Sulfosorbon process is within the claimed range.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588.  The examiner can normally be reached on M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734